Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The submission identified in the request has been entered.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, (pre-AIA ) as failing to contain a written description of the invention in clear, concise, and exact terms and/or under 35 U.S.C. 112(b) or 35 U.S.C. 112 second paragraph, (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the subject matter which the applicant regards as the invention.
Regarding claims 1, 7, and 12, “scanning device to scan,” and “with a scanning device, scanning for,” and “with a scanning device, scan for” language invokes 35 U.S.C. 112(f) or (pre-AIA ) 35 U.S.C. 112, sixth paragraph.  An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  The quid pro quo for the convenience of See MPEP 2181.
Here, the Examiner’s review of the written description and drawings failed to find the corresponding structure, material, or acts that perform the claimed function(s).  Pursuant to 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181, for each claim and each limitation identified supra, the inventor/applicant(s) may:
(a)	Amend the claim(s) so that the claim limitation(s) will no longer be interpreted under 35 U.S.C. 112(f) or (pre-AIA ) 35 U.S.C. 112, sixth paragraph, or
(b)	Amend the written description of the specification such that it expressly recites the corresponding structure, material, or acts that perform the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record what corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.

Response to Arguments
The arguments have been fully considered and are unpersuasive.  The applicant “stated on the record previously that the term ‘scanning device’ is synonymous with the term ‘scanner.’"  (Resp. 9.)  He admits, however that the term “scanner” does not appear in the Specification.  (Id. at 10.)  
  The applicant argues that “in an "active" scanning embodiment, the scanning device (120) is describes as comprising a transceiver that is "sending multiple probe requests and recording any probe responses from the headless devices (150)." (Id.).  In a "passive" scanning embodiment, the scanning device (120) is described as comprising a receiver that is "listening to any data sent out by the headless  devices (150)." (Id.).”  (Id. at 10.)  Neither a transceiver nor a receiver, however, is recited in the paragraph he cites. 
  The limitations are interpreted to read on the prior art as explained infra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claims 1, 6, 7, 11, 12, and 19 are rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold). 
Regarding claim 1, Agarwal teaches or suggests a system for installing a plurality of devices, comprising: a scanning device to scan for the plurality of devices that are to be initially installed and are not yet connected to any network (¶¶ 33, 35, 36); 
an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanning device (¶¶ 35-36); and 
communicatively couple the first device to a network (¶¶ 35-36); 
store network data relating to the coupling of the first headless device to the network (¶ 38). 
Agarwal does not expressly disclose the devices as “headless” or a memory device for the aforementioned store operation. 
Abdul teaches or suggests a system for installing a plurality of headless devices, comprising: a scanning device to scan for the plurality of headless devices (¶ 36); 
an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanning device (¶ 36); and 
communicatively couple the first headless device to a network (¶¶ 14, 36, 40); 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation and Abdul’s headless devices and memory for installing a plurality of headless devices, comprising: a scanning device to scan for the plurality of headless devices that are to be initially installed and are not yet connected to any network; an installation module executable on a processing device to: detect a first headless device of the plurality of headless devices based on data received from the scanning device; and communicatively couple the first headless device to a network; a memory device to store network data relating to the coupling of the first headless device to the network.  A rationale to so would have been to combine the familiar elements from the references according to known methods to yield the predictable result of enrolling disparate device within a network.  
Agarwal does not expressly disclose the scanning device is to scan for at least a second headless device of the plurality of headless devices, and wherein the installation module is to couple the second headless device to the network based on the stored network data.
Gold teaches or suggests a scanning device is to scan for at least a second headless device of a plurality of headless devices (¶ 73); and 
wherein an installation module is to couple the second headless device to a network based on stored network data (¶ 73).

Regarding claim 6, the aforementioned combination teaches or suggests the installation module is to configure a parameter of each of the headless devices (Agarwal ¶ 38, Abdul ¶ 62; Gold ¶¶ 89-92).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claim 19, the aforementioned combination teaches or suggests the system further comprises a smartphone that comprises the scanning device, installation module and memory device (Agarwal ¶¶ 10, 29, 35-36, Abdul ¶ 58); and the installation module comprises an application downloaded and installed on the smartphone (Agarwal ¶ 107, Abdul ¶ 73).  The teachings and suggestions of the references are combined for the same reason as explained for claim 1.
Regarding claims 7, 11, and 12, the aforementioned combination teaches or suggests the limitations of the claims as explained supra, mutatis mutandis.

Claims 2-5, 10, and 13 are rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20080189398 (Solyanik). 

Solyanik teaches or suggests at least one indicator to indicate which headless device having communication established with the network (¶¶ 23, 40).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Solyanik’s indicator so at least one indicator to indicate which of the headless devices is having communication established with the network.  A reason to do so would have been to inform an installer of progress.
Regarding claim 3, the latter combination teaches or suggests the installation module is to send instructions to at least one indicator of the headless devices to indicate which of the plurality of headless devices is having communication established with the network (Solyanik  ¶¶ 23, 40). The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
Regarding claim 4, the latter combination teaches or suggests the at least one indicator includes a visual indicator (Abdul  ¶ 130). 
Regarding claim 5, the latter combination teaches or suggests the at least one indicator is an audio indicator that is to provide a language-based indication of which of the plurality of headless devices is being installed having communication established with the network (Solyanik  ¶ 34). The teachings and suggestions of the references are combined for the same reason as explained for claim 2.
supra, mutatis mutandis.

Claims 8, 9, and 14 are rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20150324181 (Segal). 
Regarding claim 8, Abdul does not expressly disclose the scanning for the subsequent headless device, determining if the subsequent headless device is to be communicatively coupled to the network using the stored network data, and in response to the determination that the subsequent headless device is to be communicatively coupled to the network using the stored network data, communicatively coupling the subsequent headless device to the network using the stored network data without user input of the network data is iterated a number of times until all of the plurality of headless devices are installed.
Segal teaches or suggests iterative installation of devices (¶¶ 87, 88).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Segal’s iterative installation so scanning for the subsequent headless device, determining if the subsequent headless device is to be communicatively coupled to the network using the stored network data, and in response to the determination that the subsequent headless device is to be communicatively coupled to the network using the stored network data, communicatively coupling the subsequent headless device to the network using the 
Regarding claim 9, the latter combination teaches or suggests the iteration is performed until all of the plurality of headless devices have been addressed (Segal ¶¶ 87, 88). The teachings and suggestions of the references are combined for the same reason as explained for claim 8.
Regarding claim 14, the aforementioned combination teaches or suggests the limitations of the claim as explained supra, mutatis mutandis.

Claim 15 is rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20070147261 (Schumacher). 
Abdul does not expressly disclose computer usable program code to, when executed by the processor, in response to a determination that the subsequent headless device is not to be communicatively coupled to the network using the stored network data, prompting for manual entry of the network data.
Schumacher teaches or suggests computer usable program code to, when executed by a processor, in response to a determination that a device is not to be configured using stored network data, prompting for manual entry of the network data (¶¶ 57, 61).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s 

Claim 17 is rejected as being unpatentable over US 20160366538 (Agarwal) in view of US 20160088026 (Abdul) further in view of US 20050193080 (Gold) and US 20160142911 (Kreiner).
Abdul does not expressly disclose storing a network identifier for the network and a security password for the network that were used to connect the first headless device to the network.
Kreiner teaches or suggests storing a network identifier for a network and a security password for the network for alter use (¶ 31).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Kreiner’s network identifier and security password so storing network data relating to the coupling of the first headless device to the network in a storage device further comprises storing a network identifier for the network and a security password for the network that were used to connect the first headless device to the network.  A reason to do so would have been to make the data available for later use.  


Abdul does not expressly disclose the parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user.
Alders teaches or suggests a parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user  (¶ 13).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Agarwal’s installation, Abdul’s headless devices and memory, Gold’s use of saved installation data, and Alders’ parameter so parameter comprises one of a volume level of audio output of the headless device, a color of Light Emitting Diode (LED) indicator on the headless device and a selected language used by the headless device to communicate with a user.  A reason to do so would have been to ensure the audio could be heard.  

Response to Arguments
The arguments have been fully considered.  The applicant argues that “the cited references will not support a rejection of claim 1, 7 or 12 and their respective dependent 

Citation of Other Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to the instant disclosure.  For example, in US 20150382198, feedback may be provided via a network feedback indicator 160 (e.g. acknowledgement or confirmation message) back to the electronic device 110 (¶ 27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lance Leonard Barry whose telephone number is 571-272-5856.  The examiner can normally be reached Monday-Friday 8:00-5:00 ET.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas, can be reached at 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Questions on access to the Private PAIR system should be directed to the Electronic 


/LANCE LEONARD BARRY/
Primary Examiner, Art Unit 2448